              Case 6:18-bk-04486-ABB          Doc 35     Filed 11/26/18      Page 1 of 2



                                         ORDERED.


    Dated: November 26, 2018




                              UNITED STATES BANKRUPTCY COURT
                                     Middle District of Florida
                                        Orlando Division


IN RE:                                                    Case No:      6:18-bk-04486-ABB

   SATISH UDAIRAM

                                                          Chapter 13

                                       Debtor


                     ORDER DISMISSING CHAPTER 13 CASE
    (THIS ORDER IS EFFECTIVE ON THE 15TH DAY FOLLOWING DATE OF ENTRY.)


        THIS CASE came on for consideration for the purpose of entering an approriate order
following the Trustee's Motion to Dismiss Case for Failure to Maintain Timely Plan Payments
(Document No. 32). By submission of this Order for entry, the Chapter 13 Trustee represents that
Debtor failed to cure the default in payments under the Debtor's plan.

         Accordingly, it is

         ORDERED:

        1.       The case is dismissed without prejudice effective on the 15th day following the date of
entry of this Order.

        2.       If the automatic stay imposed by 11 U.S.C. § 362(a) or the stay of an action against a
codebtor under 11 U.S.C. § 1301 is in effect at the time this Order is entered, the automatic stay shall
remain in effect for 14 days from the date of this Order, notwithstanding the provisions of 11 U.S.C. §
             Case 6:18-bk-04486-ABB              Doc 35      Filed 11/26/18        Page 2 of 2



362(c)(2) (B).

       3.      Debtor may convert this case to a case under another chapter of the
Bankruptcy Code within 14 days of the date of this Order. If the case is not converted within
14 days, the case is dismissed effective on the 15th day after the date of entry of this Order.

        4.      If Debtor files a motion to vacate or for reconsideration of the Order Dismissing the
Case within 14 days of the date of this Order, the automatic stay imposed by 11 U.S.C. § 362 and the
stay of action against codebtor under 11 U.S.C. § 1301 shall remain in full force and effect until the
Court rules on the motion.

        5.       All pending hearings are canceled with the exception of any scheduled hearing on a
motion for relief from stay that is currently scheduled for hearing within 14 days of the date of this Order
or on an Order to Show Cause over which the Court hereby reserves jurisdiction.

        6.       Notwithstanding any other Court orders, the Trustee shall return to Debtor, or if Debtor
is represented by an attorney, to Debtor in care of Debtor’s attorney, any remaining funds on hand not
previously disbursed and shall thereafter file the Trustee’s final report. Upon the filing of the final report,
the Trustee will be discharged of all duties as Trustee.

        7.     Debtor, the Trustee, or any party in interest may, within 14 days of the date of this
Order, file a motion requesting the Court to examine the fees paid to Debtor’s attorney and for the
disgorgement of any portion of the fees deemed excessive. The Court shall retain jurisdiction for this
purpose.




The Trustee is directed to serve a copy of this Order on interested parties who are non-CM/ECF users
and to file a proof of service within three days of entry of the Order.




                                                Page 2 of 2
